Suit by plaintiffs, who are members of the United Furniture Workers of America affiliated with the *Page 313 
Congress of Industrial Organizations, seeking a distribution of approximately $20,000 formerly deposited with the banking institutions that are defendants herein, but which fund has been brought into court by interpleader proceedings on the part of said banking institutions, the principal portion of said fund having been collected as part of the dues from its members by the Furniture Makers and Finishers Local Union No. 1090 of the Brotherhood of Painters, Decorators and Paperhangers of America affiliated with the American Federation of Labor and by said Local Union 1090 transferred to an unincorporated association designated as Doernbecher Workers Protective Association to serve as a "strike fund" of said Local No. 1090.
From a decree directing the clerk of the trial court to pay to defendants' attorney $18,512.11, being the balance on hand of the sum theretofore deposited pursuant to said interpleader proceedings after deduction of certain amounts theretofore ordered paid to defray costs of transcript and trustees' fees, plaintiffs appeal. Defendants prosecute a cross-appeal from an order allowing $250 each to five named trustees.
MODIFIED.